Title: To George Washington from Joshua Mersereau, 13 July 1789
From: Mersereau, Joshua
To: Washington, George

 

May it Please Your Excellency,
New York July 13: 1789

I have remaind here, by the advice of my friends, in hopes that I might be fortunate Enough, to have Some employment, in the Custom house Department.
I Therefore flatter my self, that it will not be Deemd improper, that I submit (this) My Application, for the Office of Surveyor, of the Port of New York To your Excellency, for Consideration—hoping, it will meet your approbation, and Tend to the Public Good. I remain with the Greatest respect and Veneration—Your Excellencys Most Obedt Hum: Servt

Joshua Mersereau

